—In a matrimonial action, the plaintiff former wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Ra-din, J.H.O.), dated September 1, 1995, as granted the branch of the defendant former husband’s motion which was to terminate maintenance payments, and denied her cross application to continue the payments.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pursuant to the parties’ stipulation of settlement, which was subsequently incorporated into the judgment of divorce, the plaintiff was entitled to three years of maintenance commencing in March 1992. The stipulation further provided that "[a]t the end of three years if [the wife] * * * has not been able to secure gainful employment, [the husband] will pay, additionally, $125 a week for an additional four years”. Since the plaintiff failed to offer any proof of her inability to secure gainful employment, she was not entitled to any further maintenance payments under the terms of the stipulation (see gener*353ally, Curtis Props. Corp. v Greif Cos., 212 AD2d 259). Goldstein, J. P., Altman, Florio and Luciano, JJ., concur.